Citation Nr: 1544582	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease, s/p right AC separation (hereinafter "right shoulder disability").


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In April 2011, within the one-year period of notification of the June 2010 rating decision, VA received written correspondence from the Veteran's representative.  The representative requested reconsideration of the June 2010 rating decision; and, if the issue was not granted, that the correspondence be considered a notice of disagreement with the June 2010 rating decision.  The RO subsequently readjudicated the issue in a May 2011 rating decision and VA received a notice of disagreement in June 2011 with respect to the May 2011 rating decision.  Nonetheless, the Board finds that the June 2010 rating decision is the rating decision on appeal.  Liberally construed, the Board finds that the April 2011 correspondence is a timely notice of disagreement with the June 2010 rating decision.  38 C.F.R. § 20.201 (2014).  The June 2010 rating decision is therefore listed as the rating decision on appeal.   

In July 2015, the Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims file and the Veteran stated that he voluntarily appeared before the undersigned VLJ without representation.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence shows that the Veteran is employed full-time.  While he testified that he had to move to a desk job due to his service-connected right shoulder disability, the record does not reflect nor has the Veteran asserted that he is unable to work due to his service-connected right shoulder disability.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.


FINDING OF FACT

Considering the most probative evidence of functional loss and impairment, the Veteran's right shoulder disability is not more comparable to limitation of motion to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April 2010 and March 2014 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records and private treatment records.  In addition, the Veteran was provided VA medical examinations in May 2010, December 2013, and April 2014.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners performed physical examinations of the Veteran, recorded range-of-motion findings, completed repetitive range-of-motion testing, and included findings relevant to rate the Veteran's right shoulder disability according to the pertinent rating criteria.  The Board recognizes that the April 2014 examiner did not comment on the impact that the Veteran's right shoulder disability has on employment or daily activities.  However, the Board finds that the evidence of record, to include the Veteran's own testimony, adequately addresses the disability's impact on activities of daily living and employment.  While the Veteran testified that he experiences limitation of motion, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right shoulder disability since he was last examined in April 2014.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist has been met. 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran questions regarding the functional loss and impairment related to the service-connected right shoulder disability.  The undersigned also asked the Veteran regarding treatment and the Veteran responded that he received all of his treatment at the Wilmington VA Medical Center.  VA treatment records are associated with the claims file.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed.

The Veteran's right shoulder disability is currently assigned a 30 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 provides a 30 percent rating when limitation of motion of the major arm is midway between the side and the shoulder level.  If motion of the major arm is limited to 25 degrees from the side, a 40 percent rating is for assignment.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that his current right shoulder disability warrants a higher disability rating.  

VA medical treatment records reflect complaints of pain, loss of motion, and objective right shoulder weakness with movement above the shoulder.  An April 2010 VA treatment record noted that he was able to abduct to shoulder level with assistance.  There was positive tenderness on internal and external range of motion.  There was positive tenderness when moving right upper extremity across chest.  Motor strength was 5/5 with no atrophy and sensory intact.  

A January 2010 private treatment record reflects that motor strength was 5/5 for shoulder flexion/extension.  

In an April 2010 statement, the Veteran asserted that his right shoulder disability manifested in a decrease in movement, pain, and had a negative impact on his life.  He reported that he lost a lot of motion over the years.  

An April 2010 statement from the Veteran's employer noted that the Veteran was a maintenance mechanic and he suffered from limited use of his right arm.  Over a ten-year period, the use of his right arm progressively diminished.  The Veteran compensated by using his left arm and by sharing his duties with the other maintenance personnel when tasks required working with both hands overhead.  

In an April 2010 statement from a co-worker, it was noted that the Veteran was a maintenance mechanic and a dedicated worker.  His co-worker stated that the Veteran had loss of mobility of his right arm and there were times when the Veteran had to ask for assistance because of his right shoulder.  He was still able to perform his tasks as required and never allowed the issue to prevent him from doing any assigned task, but did so at times with discomfort and pain.  

The Veteran was provided a VA medical examination in May 2010.  The claims file was reviewed.  The Veteran reported increasing right shoulder pain.  He had a history of right AC joint separation status post repair while in service.  Overall, the Veteran reported that he felt that his shoulder condition continued to get worse.  It was aching in nature and bothered him constantly on a daily basis.  The severity was 5/10.  The symptoms were worse with any type of overhead lifting.  Pain improved with his current medication, which was Percocet.  He took medication as needed.  He complained of weakness and stiffness.  The Veteran denied swelling, heat, and instability.  He denied any recent flare-ups.  He denied any constitutional symptoms.  Concerning functional assessment, he was independent with walking and activities of daily living.  He currently worked as a maintenance mechanic.  The Veteran described that his range of motion significantly declined over the years and he relied on his left hand quite a bit.  On examination, he had a healed C-shaped scar which measured 13.5 cm. in length by 1 cm. at the widest part.  The scar was numb and there was no pain with palpation.  He had some adherence at the superior most aspect of the scar site and there was no keloid.  He had a second smaller scar inferior to the C-shaped scar which he stated was the location where his original pin sites were and were 2 cm. in length.  There was no pain with palpation.  He complained of numbness.  There was some depression, both scars were well healed.  On examination, right shoulder forward flexion was 0 to 70 degrees, abduction was 0 to 45 degrees, internal rotation was 0 to 10 degrees, external rotation was 0 to 70 degrees, and adduction was 0 to 25 degrees.  He complained of pain throughout range in all the above planes with all three repetitions.  There would be some decrease in range in the above planes due to pain with repetition.  The examiner stated that it was not possible to quantify the exact limitation in degrees without resorting to speculation.  Motor strength testing in general: right upper extremity was 4/5 when compared to the left.  

The Veteran was provided a VA medical examination in December 2013.  The claims file was reviewed.  The Veteran reported increasing right shoulder pain that was aching and constant with a severity of 6/10.  He stated that it was worse with overhead work and better with Vicodin.  The dominant hand was his right hand.  The Veteran reported flare-ups and he described the impact of flare-ups as requiring medication and rest.  On examination, the right shoulder flexion ended at 65 degrees and painful motion began at 0 degrees.  Right shoulder abduction ended at 45 degrees and painful motion began at 0 degrees.  The Veteran was able to perform repetitive-use testing.  Post-test right shoulder flexion ended at 65 degrees. Post-test abduction ended at 45 degrees.  The Veteran did not exhibit additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  The examiner stated that the Veteran had functional loss and/or impairment of the shoulder and arm consisting of less movement than normal, excess fatigability, and pain on movement.  There was no localized pain or tenderness on palpation and no guarding.  Muscle strength testing was 4/5 for right shoulder abduction and flexion.  The shoulder did not exhibit ankylosis.  The tests for rotator cuff conditions were negative; however, the lift off subscapularis test could not be performed.  There was no history of recurrent dislocation.  The examiner noted that the Veteran had an AC joint condition described as djd, hx of AC separation s/p repair.  There was no tenderness with palpation of AC joint.  The examiner noted the presence of a scar, but it was not painful or unstable and was not greater than 39 sq. centimeters.  The examiner stated that the Veteran's condition impacted his ability to work.  It was noted that the Veteran was head of maintenance and had to do repair work.  He reported pain with repeated use of the right upper extremity.  The examiner stated that pain would limit functional ability during flare-ups/repeated use; however, it was not possible to quantify in exact degrees of additional range of motion loss without resorting to speculation.   

The Veteran was provided a VA medical examination in April 2014.  The examiner reviewed the claims file.  A diagnosis of separation, shoulder, right, was listed.  Concerning history of the disability, it was noted that the Veteran injured his right shoulder during active service, requiring three pins in the shoulder.  He reported continued daily 5-8/10 pain.  His right hand was dominant.  He reported flare-ups and described increased pain during flare-ups.  On examination, the right shoulder exhibited 60 degrees of flexion and painful motion began at 55 degrees.  Right shoulder abduction was 60 degrees and painful motion began at 55 degrees.  The Veteran was able to perform repetitive use testing.  Post-test flexion was 60 degrees and abduction was 60 degrees.  There was no additional limitation in range of motion of the shoulder and arm following repetitive range-of-motion testing.  

During the hearing before the undersigned VLJ, the Veteran testified that his main problem was motion.  He reported being on pain medications and he woke up a lot due to pain.  He stated that he used his left hand for grooming and to do daily activities such as driving.  The Veteran testified that promotion opportunities were impacted by his right arm and he lost his ability to do former job as maintenance and now works at a desk.  He reported that his scar did not impact the shoulder.  

With respect to Diagnostic Code 5201, a higher rating of 40 percent is warranted when the major arm is limited to 25 degrees from the side.  The objective clinical findings do not show that the Veteran's right shoulder disability manifests in limitation of motion to 25 degrees from the side.  A rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board considered whether a disability rating in excess of 30 percent would be warranted on the basis of any additional functional impairment and loss.  The Board will consider whether application of 38 C.F.R. §§ 4.40, 4.45, 4.59 would warrant a rating of 30 percent or higher under Diagnostic Code 5201.  See also Deluca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran has complained of constant pain, weakness, excess fatigability, loss of motion, and painful motion.  He has reported flare-ups, but described the impact as requiring rest and medication.  The evidence does not reflect additional functional impairment and loss to the degree to warrant a rating of 40 percent under Diagnostic Code 5201.  While the Veteran reported that he was only able to move his arm to shoulder level with assistance, the most probative findings, consisting of objective clinical findings, do not reflect that his arm is limited to 25 degrees from side.  In addition, the examination findings do not show that repetitive range of motion testing resulted in reduced range of motion.  While the May 2010 VA examiner noted that there would be some decrease in range of motion due to pain with repetition, the examiner could not quantify without resorting to speculation.  Here, the most probative findings do not indicate that even with functional impairment and loss, the Veteran's right shoulder disability is comparable to limitation of motion to 25 degrees from the side.  As a result, the symptoms and manifestations are adequately compensated by the assigned disability rating of 30 percent for the right shoulder disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, supra.

The Board considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 5200 is not for application as there is no evidence of ankylosis.  In addition, there is no indication of recurrent dislocation of scapulohumeral joint, fibrous union of humerus, nonunion of humerus (false flail joint), or loss of head of humerus (flail shoulder).  Therefore, application of Diagnostic Code 5202 is not warranted.  Finally, Diagnostic Code 5203 does not allow for a higher rating and application of the code is not warranted.  

The Board recognizes the Veteran's assertions that his right shoulder disability warrants a higher disability rating.  The Veteran is competent to report his lay-observable symptomatology such as pain, weakness, limited motion, fatigue, and effects on his occupation and daily activities such as driving.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  His co-worker and employer are also competent to report that they witnessed the Veteran compensate for his right shoulder disability by using his left upper extremity and that he had difficulty performing work that involved his right upper extremity.  The Board considered the lay statements and the Veteran's statements with the clinical findings of record.  The Board attributes greater probative value to the objective clinical findings which do not reflect that the functional impairment and loss related to the right shoulder disability is comparable to limitation of motion to 25 degrees from the side.  While the Veteran attested to limitation of motion, VA regulations require the use of a goniometer to measure limitation of motion and the Veteran is not considered competent to provide an opinion as to whether his motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.46.  A rating in excess of 30 percent is not warranted.  

In sum, there is no identifiable period that would warrant a rating in excess of 30 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for service-connected right shoulder disability.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Scar

Concerning the Veteran's scar of the right shoulder, the scar has not been shown to be painful, unstable, or meet the area requirements.  It has not been shown to manifest in limitation of function of affected part.  Id.  As a result, the Veteran is not entitled to a separate compensable disability rating for a scar.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for a rating in excess of 30 percent for right shoulder disability must be referred for extra-schedular consideration. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the available schedular ratings are inadequate.  The Veteran has complained of constant pain, weakness, excess fatigability, flare-ups, interrupted sleep, and loss of range of motion.  He stated that he must rely on his left hand to do grooming and other activities of daily living such as driving.  He also stated that his right shoulder disability limited his ability to do overhead work and other employment-related tasks when he was head of maintenance.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the available ratings for the right shoulder disability reasonably describe the Veteran's disability.  Further, symptoms such as painful range of motion, weakness, and excess fatigability are for consideration in determining functional loss as it pertains to a schedular rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither the evidence nor the Veteran has identified symptoms that are unusual or exceptional as to a shoulder disability that would render the available schedular ratings inadequate to rate the disability.  

However, even if it was determined that the available schedular ratings were inadequate, the evidence does not reflect frequent periods of hospitalization.  Concerning whether there is a marked interference with employment, the Board does not doubt that the symptoms and limitations caused by the Veteran's service-connected right shoulder disability have an adverse impact on his ability to work.  As noted above, the Veteran testified before the undersigned VLJ that he used to be head of maintenance but had to switch to a desk job.  He stated that he was unable to perform the necessary tasks as head of maintenance.  The Veteran testified that the transfer to a desk job did not change his pay, but that his promotion opportunities were limited.  However, the Board finds that the interference with employment does not represent a marked interference such that would require referral for consideration of an extra-schedular rating.  The loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321(a) and 4.1.  The provisions of 38 C.F.R. § 4.1 state: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In this case, the Veteran testified that his pay did not change and did not report significant or recurrent absences from work.  Accordingly, the Board finds that the assigned schedular rating for the service-connected right shoulder disability is adequate, and referral for an extra-schedular rating is not warranted.

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 30 percent for right shoulder disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


